OVERTON, Judge.
We have for review Frank v. Morgan, 563 So.2d 207 (Fla. 4th DCA 1990), which affirmed the trial court on the authority of State Farm Mutual Automobile Insurance Co. v. Palacino, 562 So.2d 837 (Fla. 4th DCA 1990), approved, 589 So.2d 239 (Fla.1991). We approved the Fourth District Court’s decision in Palacino in accordance with our decision in Brixius v. Allstate Insurance Co., 589 So.2d 236 (Fla.1991). Accordingly, the decision of the district court in this cause is approved.
It is so ordered.
SHAW, C.J. and GRIMES and HARDING, JJ., concur.
BARKETT, J., concurs in result only.
KOGAN, J., dissents with an opinion.
McDONALD, J., dissents.